This case presents an appeal by the above-named express companies, the Wells Fargo, American, United States, and the Pacific, from an order of the Corporation Commission dated June 24, 1909, denying a motion for a new trial in a proceeding brought by the state against them for the purpose of establishing rates for the carriage of such commodities as are received and handled by them. There has been filed in this court a motion by counsel for appellants asking that this cause be remanded to the Corporation Commission for the reason, among others, that:
"Since said pretended schedule of rates was promulgated the various express companies, appellants herein, have made monthly reports of what their earnings are and what they would have been if the rates prescribed by the commission had been in effect; that at the time of the trial the effect of said proposed rates was largely a matter of estimate; that from said reports it can be definitely ascertained just what effect said schedule of rates would have upon the earnings of the various companies."
On this motion being presented to the court, no objection to its allowance was raised thereto by the Attorney General, and, deeming it meritorious, the cause is accordingly remanded to the Corporation Commission to enable it to take into consideration such new light as may be afforded by the reports referred to and also such other evidence as may be necessary, and to make report thereon within sixty days from this date. *Page 574 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 575